Citation Nr: 1807601	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-26 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES


1.  Entitlement to recognition as surviving spouse of the Veteran prior to January 23, 2011, for purposes dependency and indemnity compensation DIC VA death pension, and accrued benefits. 

2.  Entitlement to an increased disability rating for coronary artery disease prior to March 18, 2005, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the U.S. Marine Corps from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 Administrative decision by the Department of Veterans Affairs (VA) Philadelphia Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania and a May 2011 rating decision Regional Office in Togus, Maine.  Jurisdiction remains with the RO in Togus, Maine.

The Board notes that this matter was remanded pursuant to a November 2013 Board Decision for additional development, to include affording the Appellant a hearing requested in her September 2013 substantive appeal.  In February 2014, the Appellant, the deceased Veteran's spouse, testified at a Travel Board or video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

On review of the evidence of record, and as stated more fully below, the Board finds that the Appellant cannot be considered the "surviving spouse" of the Veteran for limited VA purposes, and therefore, consideration of the Appellant's increased rating claim is moot.


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in January 2011, in Lincolnville, Maine.

2.  According to the death certificate, the Veteran passed away in February 2011.  The immediate cause of death was listed as acute myocardial infarction and coronary artery disease.  A secondary cause of death was listed as pancreatic cancer.

3.  From June 1984 to February 2011, the Veteran and the appellant resided with one another and the evidence shows that the Veteran held himself out to be married or in a common-law marriage with the appellant.

4.  At the time of the Veteran's death, the Appellant and the Veteran were residents of the State of Maine.  

5.  Prior to January 2011, the evidence of record does not reveal that the Veteran and the Appellant were legally married under the law of any State.  

6.  The laws and statutes of the State of Maine do not recognize common law marriage. 





CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits or accrued benefits are not met.  38 U.S.C.A. §§ 101 (3), 103, 1102, 1304, 1310, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.53, 3.54, 3.102, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC and Status as a Surviving Spouse

DIC benefits are a payment made by VA because of a service-connected death occurring after December 31, 1956. 38 U.S.C.A. § 101 (14) (West 2014); 38 C.F.R. § 3.5 (a)(1) (2017).  "Spouse" has been defined by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50 (a); however, on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional. 

38 C.F.R. § 3.1 (j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  Id.  

A "surviving spouse" is currently defined in the VA regulation as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b).

DIC may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 U.S.C.A. § 1304 (West 2014); 38 C.F.R. § 3.54 (2017).

Pursuant to claims for entitlement to recognition as the surviving spouse of a veteran for DIC benefits, a marriage for VA purposes is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. 103 (c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178   (2012).  The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57   (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. 

This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205 (a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205 (b).

The Board takes judicial notice that the State of Maine does not recognize common law marriage.  Therefore, the appellant and the Veteran could not have been common law married under the State Laws of Maine.

Analysis

In this case, the Appellant contends that she is entitled to receipt of DIC benefits as the surviving spouse of the deceased Veteran.  However, the Board finds that the DIC benefits are not payable to the Appellant as the evidence of record, does not reveal that the Appellant was "married" to the Veteran for 1 year or more prior to the Veteran's death.  See 38 U.S.C.A. § 1304 (West 2014); 38 C.F.R. § 3.54 (2017).

Pursuant to 38 C.F.R. § 3.1 (j), "marriage" is defined as a "marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  

Review of the claims file reveals that Appellant and the Veteran were married in in Lincolnville, Maine, in January 2011.  As noted above, the Veteran passed away in February 2011.  

In a statement of marital relationship, dated May 2012, and in numerous supplemental statements thereafter, the Appellant contends that she and the Veteran began living together as husband and wife in 1984 and actively "held themselves out" as "married."  At the time of the Veteran's death, the couple had lived together as husband and wife for more than two and a half decades.

In considering the Appellant's claim of entitlement, the Board must consider whether the Appellant may be lawfully recognized as the surviving spouse of a veteran for DIC benefits.  For VA purposes, recognition of a marriage is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. See 38 U.S.C.A. 103 (c).

In this case, the Board notes that the State of Maine does not recognize common law marriage.  Therefore, the appellant and the Veteran could not have been common law married under the State Laws of Maine.

The Board acknowledges receipt of lay statements from the Appellant, the Veteran's former colleagues, friends, neighbors, and the Veteran's first Wife attesting to the lengthy history of the Veteran's relationship with the Appellant and confirming their "cohabitation" as husband and wife for many years.  It also recognizes receipt of official documents, in which the Veteran listed the Appellant as his wife.  

While the Board recognizes the Appellant's contention that based upon the exclusive nature of her relationship with the Veteran and the length of their "cohabitation," she is entitled to DIC benefits as his surviving spouse, the laws of her State does not recognize common law marriage.  Accordingly, VA cannot consider a valid marriage between the Appellant and Veteran as existing at any time prior to January 2011. 

Accordingly, unfortunately, the Appellant cannot be considered the surviving spouse of the Veteran for VA purposes, and no legal exception is applicable that would allow the Appellant to receive the benefits sought.  Consequently, recognition of the Appellant as the Veteran's surviving spouse is precluded by law, and her claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.159 (2017).  In this case, VA does not have a duty to notify because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); VAOGCPREC 5-2004.

Although VA has no legal duty to notify the appellant regarding what information and evidence must be submitted to substantiate her claim, she was nonetheless provided with all such information in an August 2013 statement of the case, after which she provided additional evidence for consideration both before and after her September 2013 substantive appeal to the Board.




ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits, to include recognition of the appellant as the Veteran's surviving spouse is denied.

Entitlement to an increased disability rating for coronary artery disease prior to March 18, 2005, for the purpose of accrued benefits is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


